                                            Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 1 of 9




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        AIS GMBH AACHEN INNOVATIVE                     Case No. 16-mc-80094-EJD (SVK)
                                            SOLUTIONS, et al.,
                                   7
                                                          Plaintiffs,                      ORDER ON THORATEC’S MOTION
                                   8                                                       TO RETAIN CONFIDENTIALITY
                                                    v.                                     DESIGNATIONS
                                   9
                                            THORATEC LLC,                                  Re: Dkt. No. 75
                                  10
                                                          Defendant.
                                  11

                                  12           Before the Court is the motion of Defendant Thoratec LLC (“Thoratec) for an order
Northern District of California
 United States District Court




                                  13   retaining the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation for the
                                  14   HeartMate PHP device produced pursuant to the Protective Order in this action. Dkt. 75. The
                                  15   Court held a hearing on January 12, 2021. For the reasons that follow, the Court GRANTS
                                  16   Thoratec’s motion.
                                  17   I.      BACKGROUND
                                  18           A.        Litigation History
                                  19           Thoratec competes with Abiomed Inc. (“Abiomed”), the parent company of Petitioners
                                  20   AIS GmbH Aachen Innovative Solutions (“AIS”) and Abiomed Europe GmbH (“Abiomed
                                  21   Europe”) (collectively, AIS and Abiomed Europe are referred to as “Petitioners”), in the field of
                                  22   heart pump technology. See Dkt. 75-4, paras. 8-9. In October 2015, Petitioners filed patent
                                  23   infringement complaints in Germany against Thoratec and a related company, Thoratec Europe
                                  24   (“German Actions”). Dkt. 1, paras. 16-17. These actions asserted that Thoratec’s HeartMate PHP
                                  25   heart pump infringed certain of Petitioners’ European patents. Id.
                                  26           On May 4, 2016, Petitioners filed an ex parte application for discovery in aid of foreign
                                  27   litigation pursuant to 28 U.S.C. § 1782 in this Court. Dkt. 1. Petitioners’ memorandum of law in
                                  28   support of their section 1782 application represented as follows:
                                            Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 2 of 9




                                   1
                                                         Any confidential information obtained can be maintained as confidential upon
                                   2                    submission to the German courts. German court files are not publicly accessible
                                   3                    and Germany has mechanisms to protect the confidentiality of evidence presented
                                                        in their courts. (See Decl. ¶ 11.) Accordingly, if used in the German Actions, there
                                   4                    is minimal risk of disclosure of Thoratec’s confidential information (if any) to the
                                                        public.
                                   5
                                       Dkt. 2 at 14.
                                   6
                                                The Court granted Petitioners’ section 1782 application in July 2016. Dkt. 16. A flurry of
                                   7
                                       motion practice followed, and in April 2017, the Court ordered Thoratec to produce three
                                   8
                                       HeartMate PHP devices, with three each of any associated hardware or accessories, and a console
                                   9
                                       to control the devices (hereinafter collectively referred to as “Device”). Dkt. 49 at 6. The Court
                                  10
                                       also evaluated competing proposed protective orders from both sides, and, on April 28, 2017,
                                  11
                                       entered the version proffered by Abiomed. Id. at 4; Dkt. 51. Immediately thereafter, Thoratec
                                  12
Northern District of California




                                       launched a series of appeals, all of which were, by March 2019, unsuccessful. Dkt. 69, 72.
 United States District Court




                                  13
                                                With this Court’s discovery orders (Dkt. 16, 49) and Protective Order (Dkt. 51) in place,
                                  14
                                       the Parties turned to production of the Device for use in the German Actions. As part of this
                                  15
                                       process, Abiomed challenged the confidentiality designation of the Device pursuant to section 6.2
                                  16
                                       of the Protective Order.1 Dkt. 75-1, Ex. D. Two of the grounds cited by Abiomed in its challenge
                                  17
                                       were prior sales of and public viewing of the HeartMate PHP devices. Id. at 20. Following
                                  18
                                       negotiations (Dkt. 75-1 at 2, para. 6), on August 13, 2019, the Parties reached the following
                                  19
                                       agreement (“Agreement”) regarding the Device:
                                  20
                                                The HeartMate PHP pumps and console qualify as “highly Confidential – Attorneys’ Eyes
                                  21
                                                Only” under the Protective Order.
                                  22   Dkt. 75-1, Ex. E. The Parties also negotiated which individuals would have access to the Device,
                                  23   in accordance with the Protective Order. Id., paras. 2-7.
                                  24            The Parties then proceeded with the German Actions, culminating in a hearing in
                                  25   Dusseldorf District Court in May 2020. Dkt. 79 at 3. At that hearing, Thoratec presented part of
                                  26   the Device referred to as the canula. Dkt. 75-3, para. 4; Dkt. 79-27, para. 5; Dkt. 81-9, para. 4.
                                  27

                                  28   1
                                           The Protective Order is examined more fully in section I.B. below.
                                                                                         2
                                           Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 3 of 9




                                   1   Final judgment was issued in the German Actions on June 30, 2020, and the judgments are

                                   2   currently on appeal. Dkt. 75-3, para. 9. It is the German appellate proceeding that Abiomed cites

                                   3   as the reason for its need to dissolve the confidentiality protections for the Device. Dkt. 79 at 4.

                                   4   In support of its position, Abiomed predominantly argues that Thoratec’s disclosure of the Device

                                   5   in the German hearing obviates the need for any further protection under the Protective Order.

                                   6   Dkt. 79 at 6-7. The Parties’ disagreement on this point led Thoratec to bring the present motion

                                   7   for an order retaining the “Highly Confidential – Attorneys’ Eyes Only” designation for the

                                   8   Device. Dkt. 75. Abiomed opposes the motion and asks the Court to dissolve the Protective

                                   9   Order or, at a minimum, re-designate the HeartMate PHP as merely “Confidential.” Dkt. 79 at 19.

                                  10          B.       The Protective Order
                                  11          The Protective Order defines “CONFIDENTIAL” information or items as information or

                                  12   things that qualify for protection under Federal Rule of Civil Procedure 26(c). 2 Dkt. 51, para. 2.9.
Northern District of California
 United States District Court




                                  13   “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY” (“AEO”) material is defined as

                                  14   “extremely sensitive ‘Confidential Information or Items,’ disclosure of which to another Party or

                                  15   Non-Party would create a substantial risk of serious harm that could not be avoided through less

                                  16   restrictive means.” Id., para. 2.16. A wider array of party-affiliated personnel have access to the

                                  17   opposing party’s “CONFIDENTIAL” information than the opposing party’s AEO information.

                                  18   Compare id., paras. 7.2 and 7.3. The Protective Order was entered in connection with patent

                                  19   litigation in Germany and will remain in place during the appeals of those cases. See id., paras. 1,

                                  20   2.15, 4. Within 60 days after the final disposition of the German Actions, all protected material

                                  21   must be returned. Id., para. 14.

                                  22          The Protective Order sets forth the procedure for designating materials and testimony in

                                  23   pretrial or trial proceedings. Id., para. 5.2. It also sets forth how a party or non-party challenges a

                                  24   confidentiality designation. A designation may be challenged at any time, and a challenge is not

                                  25

                                  26
                                       2
                                        Federal Rule of Civil Procedure 26(c) states: “The court may, for good cause, issue an order to
                                  27   protect a party or person from annoyance, embarrassment, oppression, or undue burden or
                                  28   expense.”

                                                                                          3
                                             Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 4 of 9




                                   1   waived simply because it is not raised promptly. Id., para. 6.1. The challenging party must

                                   2   initiate a meet and confer process by serving a notice that specifies that the challenge to

                                   3   confidentiality is made in accordance with paragraph 6 of the Protective Order. Id., para. 6.2. The

                                   4   parties must meet and confer within 14 days of the date of service of notice. Id. The party who

                                   5   designated the challenged material must file motion to retain confidentiality within 21 days of

                                   6   initial notice of challenge or within 14 days of agreeing that meet and confer will not resolve their

                                   7   dispute, whichever is earlier. Id., para. 6.3. Failure to make such a motion will automatically

                                   8   waive the confidentiality designations for each challenged designation. Id. The Designating Party

                                   9   bears burden of persuasion on a motion to retain confidentiality. Id. In addition, the Challenging

                                  10   Party may file a motion challenging the designation at any time if there is good cause, but must

                                  11   also comply with the meet and confer requirements of paragraph 6.2. Id.

                                  12   II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            As a general rule, “the public is permitted access to litigation documents and information

                                  14   produced during discovery.” In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d

                                  15   417, 424 (9th Cir. 2011) (citation omitted). Nevertheless, a court “may, for good cause, issue an

                                  16   order to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

                                  17   expense.” Id. (quoting Fed. R. Civ. P. 26(c)(1)). “The party opposing disclosure has the burden

                                  18   of proving ‘good cause,’ which requires a showing ‘that specific prejudice or harm will result’ if

                                  19   the protective order is not granted.” Id. (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1130 (9th Cir. 2003)).

                                  21            Courts often make a finding of good cause before issuing a protective order, but “a court

                                  22   need not do so where … the parties stipulate to such an order.” In re Roman Catholic Archbishop,

                                  23   661 F.3d at 424. If a party challenges whether documents have been properly designated as

                                  24   confidential under a stipulated protective order, the party seeking to maintain confidentiality “has

                                  25   the burden of establishing that there is good cause to continue the protection of the discovery

                                  26   material.” Id.

                                  27            A court considering a motion to retain confidentiality designations proceeds in two steps.

                                  28   First, the court must determine whether “particularized harm will result from disclosure of the
                                                                                         4
                                          Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 5 of 9




                                   1   information to the public.” Id. (citation omitted). Second, “if the court concludes that such harm

                                   2   will result from disclosure of the discovery documents, then it must proceed to balance the public

                                   3   and private interests to decide whether maintaining a protective order is necessary.” Id. (internal

                                   4   quotation marks and citations omitted). The factors to be balanced are: (1) whether disclosure

                                   5   will violate any privacy interests; (2) whether the information is being sought for a legitimate

                                   6   purpose or for an improper purpose; (3) whether disclosure of the information will cause a party

                                   7   embarrassment; (4) whether confidentiality is being sought over information important to public

                                   8   health and safety; (5) whether the sharing of information among litigants will promote fairness and

                                   9   efficiency; (6) whether a party benefitting from the order of confidentiality is a public entity or

                                  10   official; and (7) whether the case involves issues important to the public. Id. (citing Glenmede

                                  11   Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)); see also Economus v. City and County

                                  12   of San Francisco, No. 18-cv-01071-HSG (DMR), 2019 WL 3842008, at *2 (N.D. Cal. Aug. 15,
Northern District of California
 United States District Court




                                  13   2019).

                                  14   III.     DISCUSSION
                                  15            A.     Particularized Harm
                                  16            The unique facts of this case do not fit squarely into the framework set forth in In re

                                  17   Roman Catholic Archbishop and Glenmede Trust Co. v. Thompson. Nevertheless, the Court

                                  18   begins its analysis with the question of whether there is good cause for maintaining confidentiality

                                  19   of the Device. Accordingly, the Court first asks whether “particularized harm” will result from

                                  20   disclosure of the Device?

                                  21            Before the Court are the declarations of Janel Drews (Dkt. 74-6), Director, Finance Global

                                  22   Operations, for St. Jude Medical Business Services, Inc., and Keif Fitzgerald (Dkt. 75-4), Director

                                  23   Product Development at St. Jude Medical, Cardiology Division. Drews and Fitzgerald aver to the

                                  24   substantial number of years and millions of dollars invested by Thoratec in the development of the

                                  25   Device. Fitzgerald, who has worked on the Heartmate PHP Program for 10 years, further avers to

                                  26   the current, confidential features of the Device, including the precise configuration, design and

                                  27   engineering tolerances of its components; the type and grade of materials used in the components;

                                  28   and the strength, durability and performance of the components. Dkt. 75-4, para. 5. These
                                                                                          5
                                           Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 6 of 9




                                   1   particular facts establish that if the Device were publicly disclosed today, Thoratec would suffer

                                   2   “particularized harm.”

                                   3          Abiomed predominately argues that Thoratec has waived confidentiality protections for the

                                   4   Device by its presentation at the German hearing in May of 2020. The Court addresses that

                                   5   argument below. Abiomed also argues that Thoratec waived confidentiality by publications,

                                   6   patent disclosures, clinical trials, trade shows and sales. Dkt. 79 at 9-13. These arguments fail.

                                   7   First, as for sales and any public displays, Abiomed raised these issues in 2019 but subsequently

                                   8   agreed that the Device would be treated as AEO under the Protective Order.3 Dkt. 75-1, Exs. D

                                   9   and E. The publications, patent disclosures and sales cited by Abiomed in its Opposition once

                                  10   again predate the Protective Order and the Agreement and therefore do not factor into this Court’s

                                  11   analysis. Dkt. 79-2 through 79-19; 79-22; 79-23. The clinical trials are conducted under the cloak

                                  12   of confidentiality. Dkt. 75-6, paras. 3-4.
Northern District of California
 United States District Court




                                  13          B.      Other Considerations
                                  14          Thus, having found that particularized harm will occur if the HeartMate PHP is disclosed,

                                  15   Ninth Circuit cases direct the Court to next consider the Glenmede public and private interest

                                  16   factors. See In re Roman Catholic Archbishop, 661 F.3d at 424. However, as noted above, the

                                  17   Court does not find these factors informative on the questions before the Court. The legal

                                  18   standard applicable to a motion for continuation of a protective order as articulated in In re Roman

                                  19   Catholic Archbishop, including the Ninth Circuit’s adoption of the Glenmede factors, was in the

                                  20   context of litigation pending in the United States. See 661 F.3d at 420. It is well-established that

                                  21   “the courts of this country recognize a general right to inspect and copy public records and

                                  22   documents, including judicial records and documents.” Nixon v. Warner Communications, Inc.,

                                  23   435 U.S. 589, 597 (1978); see also Kamakana v. City and County of Honolulu, 447 F.3d 1172,

                                  24   1178 (9th Cir. 2006). The Protective Order in this case, however, concerns materials produced for

                                  25   use in patent litigation in Germany. See Dkt. 51, paras. 2.15, 7.1. “Even recognizing that case law

                                  26   and policy concerns in the United States counsel against keeping court documents and files under

                                  27

                                  28
                                       3
                                        To the extent trade shows are encompassed in public displays, Abiomed’s evidence of disclosure
                                       of the Device at such events is inadmissible hearsay. Dkt. 79-21, para. 5,
                                                                                        6
                                          Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 7 of 9




                                   1   seal, and against continuing to keep documents that led to a judgment under seal, that law and

                                   2   those policy concerns govern proceedings in this country’s courts—those same considerations

                                   3   might well be inapplicable elsewhere, especially in light of the secrecy of court files in Germany

                                   4   and other countries.” In re Application of Heraeus Kulzer GmbH, No. 3:09-CV-530 RM, 2015

                                   5   WL 5613156, at *2 (N.D. Ind. Sept. 22, 2015).

                                   6           Here, the framework for the Parties’ negotiations that culminated in the Agreement and the

                                   7   subsequent production of the Device highlight the confidential nature of the German Actions. In

                                   8   support of its application for discovery under section 1782, Abiomed represented to the Court that

                                   9   “[a]ny confidential information obtained can be maintained confidential upon submission to the

                                  10   German courts.” Abiomed continued, “[a]ccordingly, if used in the German Actions, there is

                                  11   minimal risk of disclosure of Thoratec’s confidential information (if any) to the public.” Dkt. 2 at

                                  12   14. In addition, the parties expressly acknowledged in the Protective Order, which Abiomed
Northern District of California
 United States District Court




                                  13   drafted, that they “understand that German patent infringement proceedings are not public.” Dkt.

                                  14   51, para. 13.3.

                                  15           Having emphasized the confidentiality of the German proceedings and the minimal risk of

                                  16   disclosure in its section 1782 application and the Protective Order, it is troubling to the Court that

                                  17   Abiomed now seeks to use that very proceeding to undo the AEO status of the Device. It does not

                                  18   appear to be disputed that the German hearing itself is not a confidential proceeding. Dkt. 75-3,

                                  19   paras. 4-7; Dkt. 79-27, para. 6. Nor is it disputed that members of the public were not present at

                                  20   the hearing. Id. The Parties’ descriptions of the nature and extent of Thoratec’s presentation of

                                  21   the Device, set forth by declarations of German counsel for each side, are carefully drawn and,

                                  22   with one notable exception addressed below, do not directly contradict each other. Thoratec’s

                                  23   counsel attests that:

                                  24
                                           •   During the May 26, 2020 oral hearing, counsel for Thoratec briefly displayed the cannula
                                  25           component of the HeartMate PHP device for less than one minute. The cannula was
                                               shown at a distance of about 15 feet.
                                  26
                                           •   Thoratec offered to allow the Court to inspect a component of the HeartMate PHP device,
                                  27           specifically, the cannula, but the Court declined the offer.
                                  28       •   Thoratec did not offer to allow the Court to inspect the full HeartMate PHP device or any
                                                                                          7
                                          Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 8 of 9




                                              other components of the device.
                                   1

                                   2   Dkt. 75-3, paras. 4-7; Dkt. 81-9, para. 4.

                                   3      Abiomed’s German counsel counters in relevant part that:

                                   4
                                          •   Thoratec described the HeartMate PHP, its design, engineering and component parts.
                                   5      •   Thoratec disclosed to the court all material elements and technical features of the
                                   6          HeartMate PHP.
                                       Dkt. 79-27 at para. 5.
                                   7

                                   8          The discrepancy between the declarations is whether the features of the Device that

                                   9   Thoratec attested to as confidential (see section III.A., supra) were disclosed in the German court.

                                  10   Weighing Abiomed’s previous representations to the Court, the competing declarations and the

                                  11   arguments of counsel at the hearing, this Court does not find Abiomed’s proffered statement of its

                                  12   German counsel that “Thoratec disclosed to the court all material elements and technical features
Northern District of California
 United States District Court




                                  13   of the HeartMate PHP” to be persuasive. Accordingly, the Court is not persuaded that against the

                                  14   backdrop of the facts in this case, Thoratec’s presentation of the Device provides grounds to

                                  15   dissolve the Protective Order.

                                  16          In addition, Abiomed fails to demonstrate how it would be prejudiced if the Device retains

                                  17   its AEO designation for the duration of the German Action, as agreed upon in the Protective

                                  18   Order. It is significant that Abiomed has the Devices in its possession, as they were produced in

                                  19   2019. Dkt. 81-1, para. 4. This is not a situation where Abiomed is moving into the appellate

                                  20   phase of the case without important evidence that it had in hand for the proceeding below.

                                  21   Perhaps consequently, Abiomed’s attack on confidentiality is based upon the need for additional

                                  22   persons to have access to the Device. Dkt. 79-21, paras. 2-4; Dkt. 79-26, para. 3. But Abiomed

                                  23   attorneys who were given access to AEO material, including the HeartMate PHP, for purposes of

                                  24   litigating the German Actions still have that access. Further, in meet and confer efforts to resolve

                                  25   this dispute in October 2020, Abiomed provided a list of new individuals for whom it was seeking

                                  26   access to the Device. Dkt. 81-1, para. 6. This list is not limited to Abiomed’s counsel but rather

                                  27   comprises Abiomed’s entire executive suite. Id. Finally, if indeed Abiomed needed modifications

                                  28   to the Protective Order, such as giving different individuals access to AEO material or extending

                                                                                         8
                                             Case 5:16-mc-80094-EJD Document 87 Filed 01/28/21 Page 9 of 9




                                   1   the date by which AEO material must be returned to Thoratec, Abiomed could have sought to

                                   2   modify the Protective Order. On such a motion, Abiomed typically would have borne the burden

                                   3   of showing good cause. See CBS Interactive, Inc. v. Etilize, Inc., 257 F.R.D. 195, 201 (N.D. Cal.

                                   4   2009). Abiomed failed to bring such a motion.

                                   5   IV.      CONCLUSION
                                   6            For the foregoing reasons, the Court concludes that the HeartMate PHP should retain its

                                   7   AEO designation.

                                   8            SO ORDERED.

                                   9   Dated: January 28, 2021

                                  10

                                  11
                                                                                                   SUSAN VAN KEULEN
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
